Inez Driscoll v. Commissioner.Driscoll v. CommissionerDocket No. 34459.United States Tax Court1952 Tax Ct. Memo LEXIS 5; 11 T.C.M. (CCH) 1217; T.C.M. (RIA) 53002; December 23, 1952*5  Donald V. Yarborough, Esq., for the petitioner. M. Clifton Maxwell, Esq., for the respondent.  JOHNSON Memorandum Findings of Fact and Opinion JOHNSON, Judge: The Commissioner determined a deficiency in petitioner's income tax for the year 1947 in the amount of $211.28. The questions here presented are whether respondent erred in disallowing deductions claimed by petitioner as follows: (1) $197.50 by reason of casualty sustained and damage to automobile resulting from accident; (2) $554.70 as a business expense incurred by the husband, Victor Driscoll, in the operation of his automobile; and (3) in disallowing the statutory amount of $500 for dependency allowance for Mrs. Josephine Driscoll, mother of Victor Driscoll. Other adjustments made by respondent in his notice of deficiency are not contested. Petitioner and her husband, Victor Driscoll, now deceased, filed a joint income tax return for the year 1947 with the collector of internal revenue at Austin, Texas. All income of petitioner and her husband in 1947 was earned by the husband, Victor Driscoll, hereinafter called Victor, but same was their community property under the laws of Texas, where they resided*6  in the City of Houston.  In the year 1947 Victor was a teacher and football coach at a local high school and also devoted much of his time in securing oil leases. In his work of securing oil leases he necessarily used his automobile and incurred expenses in its operation, and the amount of such expenditures in 1947 for the use of the automobile exclusively in such business was the sum of $480. In 1947 petitioner and Victor sustained a casualty loss in damage to their automobile as the result of an accident, which loss amounted to the sum of $197.50.  In the year 1947 Victor's mother, Mrs. Josephine Driscoll, was an aged woman and had no income or means of support and lived with petitioner and Victor and was dependent upon them for support, and they contributed more than half of her support. We hold that petitioner is entitled to deduction from her income tax in the following amounts, viz.: (1) $197.50 for casualty and damage to their automobile as the result of accident; (2) the sum of $480 as a business expense in the necessary operation of their automobile in connection therewith; and (3) $500 as statutory allowance for dependency due to the support of Mrs. Josephine Driscoll*7  in that year. Since the other adjustments in the deficiency notice are not contested by petitioner Decision will be entered under Rule 50.